Case 1:21-cv-06457-JPC Document 1-3 Filed 07/29/21 Page 1 of 15




                        EXHIBIT C
                          Case 1:21-cv-06457-JPC Document 1-3 Filed 07/29/21 Page 2 of 15




  US7079752                                                           HBO
1. A process      HBO utilizes the MPEG-DASH streaming protocol (“the Standard”), including for delivery of VOD contents to its
for recording,    viewers/customers. As shown below, video content from HBO is streamed and the data traffic is captured showing
on a recording    the media format as MPEG-DASH, as indicated by the MPD file (e.g., the Media Presentation Description file is
medium, a         used by MPEG-DASH to contain information about the media playing), and the encryption (e.g., AES 128) scheme
scrambled         used by the streamed video. In addition, HBO provides trick mode operation (such as 15 sec forward/rewind, etc.)
digital video     to the streamed video.
stream,
implementing      The Standard practices a process for recording (e.g., recording by means of downloading in a storage), on a
the following     recording medium (e.g., a storage mechanism), a scrambled digital video stream (e.g., scrambled video created by
steps, in         utilizing AES 128 encryption), implementing the following steps, in addition to the recording of the scrambled data.
addition to the
recording of
the scrambled
data:




                  https://www.hbomax.com/
        Case 1:21-cv-06457-JPC Document 1-3 Filed 07/29/21 Page 3 of 15




Shown below is the URL of a .mpd master file sent by HBO which identifies the usage of MPEG-DASH-based
streaming by HBO. The .mpd master file refers to all the variants of the video encoded for various bandwidths and
resolutions. The URL of .mpd master file is:
https://cmaf.lv3.us.hbomaxcdn.com/videos/GYNNHNwDfl6yYnQEAAAAZ/0/00077c/0_JvEEZg_noanc_aBToBq
Q_1080hi.mpd




Source: Packet captures by Fiddler
        Case 1:21-cv-06457-JPC Document 1-3 Filed 07/29/21 Page 4 of 15




Source: Packet captures by Fiddler
        Case 1:21-cv-06457-JPC Document 1-3 Filed 07/29/21 Page 5 of 15




HBO, as depicted below, provides trick mode operation (such as 15 sec forward/rewind, etc.) to the streamed video.




https://play.hbomax.com/page/urn:hbo:page:GXKN_xQX5csPDwwEAAABj:type:series

The Standard practices a process for recording (e.g., recording by means of downloading in a storage), on a
recording medium (e.g., a storage mechanism), a scrambled digital video stream (e.g., scrambled video created by
utilizing AES 128 encryption), implementing the following steps, in addition to the recording of the scrambled data.
        Case 1:21-cv-06457-JPC Document 1-3 Filed 07/29/21 Page 6 of 15




Source: Packet captures by Fiddler
        Case 1:21-cv-06457-JPC Document 1-3 Filed 07/29/21 Page 7 of 15




https://dashif.org/about/
        Case 1:21-cv-06457-JPC Document 1-3 Filed 07/29/21 Page 8 of 15




https://dashif.org/about/
       Case 1:21-cv-06457-JPC Document 1-3 Filed 07/29/21 Page 9 of 15




https://dashif.org/docs/DASH-IF-IOP-v3.3-diff-v3.2.pdf
                          Case 1:21-cv-06457-JPC Document 1-3 Filed 07/29/21 Page 10 of 15




                   https://dashif.org/docs/DASH-IF-IOP-v3.2.pdf




                   https://dashif-documents.azurewebsites.net/Guidelines-Security/master/Guidelines-Security.html

descrambling       The Standard practices descrambling (e.g., decrypting encrypted video created by utilizing common scrambling
of said            algorithm) of said scrambled data of said stream (e.g., scrambled video created by utilizing common scrambling
scrambled data     algorithm) so as to extract therefrom additional data corresponding to information required by a function of the
of said stream     special mode or “trick mode” (e.g., trick mode adaptation sets/representations).
so as to extract
therefrom
additional data
corresponding
to information
required by at
                         Case 1:21-cv-06457-JPC Document 1-3 Filed 07/29/21 Page 11 of 15




least one
function of the
special mode
or “trick mode”
(fast forward,
fast rewind,
accelerated
motion, slow
motion, etc.);
and




                  https://dashif.org/docs/DASH-IF-IOP-v3.2.pdf
       Case 1:21-cv-06457-JPC Document 1-3 Filed 07/29/21 Page 12 of 15




https://dashif-documents.azurewebsites.net/Guidelines-Security/master/Guidelines-Security.html
                         Case 1:21-cv-06457-JPC Document 1-3 Filed 07/29/21 Page 13 of 15




                  https://dashif.org/docs/DASH-IF-IOP-v3.1.pdf


recording of      The Standard practices recording of these additional data on the recording medium (e.g., downloading/buffering
these             trick mode adaptations/representations for playback).
additional data
on the            The product must store the data pertaining to trick modes to allow the playback of the video in trick modes.
recording
medium.
       Case 1:21-cv-06457-JPC Document 1-3 Filed 07/29/21 Page 14 of 15




https://dashif.org/docs/DASH-IF-IOP-v3.3-diff-v3.2.pdf
       Case 1:21-cv-06457-JPC Document 1-3 Filed 07/29/21 Page 15 of 15




https://dashif.org/docs/DASH-IF-IOP-v3.1.pdf
